Citation Nr: 0627097	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  98-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue and day and 
night sweats, to include as due to undiagnosed illness.

2.  Entitlement to service connection for joint and muscle 
pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a pulmonary 
disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to June 
1967, and September 1990 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues of service connection for memory loss and fatigue 
and night sweats are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran's original certified appeal included service 
connection claims for a psychiatric disorder and memory loss.  
Service connection for a psychiatric disorder, including the 
symptom of memory loss, was granted in November 2005, during 
the pendency of this appeal.  Consequently, these issues are 
no longer before the Board.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War and currently has 
fibromyalgia, of etiology unknown.

2.  The veteran does not currently have a pulmonary disorder.  

3.  The veteran does not currently have a rash, and, although 
there is evidence of keratoses, they are not attributable to 
service and are not of an unknown etiology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for undiagnosed 
illness, characterized by generalized joint and muscle pain 
have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

2.  The criteria for service connection for a pulmonary 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In March 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for service connection.  Although the notice post-dates the 
initial adjudication, the claim was subsequently re-
adjudicated without taint from prior decisions.  
Additionally, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran as to those issues.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged prejudice from the timing or content of the notice, 
and none is evident from the evidence of record.  
Consequently, the duty to notify has been satisfied.  The VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing hearings, and providing 
VA examinations.  Consequently, the duties to assist are also 
met.  

Service connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service personnel records indicate he served in 
Southwest Asia from September 1990 to May 1991, and is a 
Persian Gulf veteran.  See 38 C.F.R. § 3.317.  
VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

Muscle and Joint Pains
The veteran is currently diagnosed with fibromyalgia, and a 
2005 VA examiner stated that "it was more likely than not 
that his joint and muscle complaints are due to 
fibromyalgia."  The examiner was not able to provide an 
etiology for the fibromyalgia, nor is one provided in any 
other evidence of record.  As stated above, 38 C.F.R. § 3.317 
provides presumptive service connection for Persian Gulf 
veterans, diagnosed with fibramyalgia of an unknown etiology.  
Because the record does not contain a definitive etiology 
opinion as to the fibromyalgia, or its symptoms, service 
connection is granted for the veteran's muscle and joint 
pain.

Pulmonary and Skin Disorders
The veteran claims service connection for emphysema or 
chronic bronchitis and dermatitis / active keratoses.  A 
disorder cannot constitute a qualifying chronic disability if 
by history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
In this case, past records indicate diagnoses of skin and 
pulmonary disorders with known etiologies; consequently, 
there is no presumptive service connection under 38 C.F.R. 
§ 3.317.

The veteran's service medical records, including his April 
1991 separation examination, report normal findings as to the 
"lungs and chest" and "skin, lymphatics," and a negative 
history as to problems with either system.  

July 2005 VA examinations reported findings of "no 
emphysema," noting that the pulmonary function test was 
normal.  The chest x-ray record also reported normal 
findings.  The veteran provided a history of chronic 
bronchitis, but could not identify specifically any treatment 
he received, and he did not report daily cough or regular 
sputum production.  An examiner opined that he "doubted" 
that the veteran had chronic bronchitis, and the examiner 
only noted the diagnosis of chronic bronchitis by history.  
Because there is no current pulmonary disability, service 
connection for a pulmonary disorder is denied.  

July 2005 VA examinations also reported finding of no rash, 
and although there were "benign keratoses, which the veteran 
referred to as 'rash,' on the forearms," the examiner 
reported these were "more likely than not due to chronic sun 
exposure."  A 2002 VA examination also reported that the 
"first finding of a skin disorder, thought to be tinea 
versicolor, was in 1995" and it was "unlikely that the rash 
was related to military service."  There is no medical 
evidence directly linking any skin disorder to service.  
Consequently service connection for a skin disorder is 
denied. 


ORDER

Service connection for undiagnosed illness, characterized by 
generalized joint and muscle pain, is granted.

Service connection for a pulmonary disorder is denied.

Service connection for a skin disorder is denied.


REMAND

The veteran seeks service connection for fatigue and night 
sweats.  Further development is needed on this claim.  A 2002 
VA examiner noted that the fatigue and night seats were "an 
undiagnosed illness with etiology unclear and uncertain."  
He could not attribute "this to any organic or physical 
cause," adding that it should be further examined.  A 2005 
VA examiner stated that he believed the fatigue and sweats 
were "at least as likely as not initially symptoms partially 
related to [the veteran's] post-traumatic stress disorder-
like adjustment disorder."  He could not rule out the 
possibility that "there may be additional medical etiologies 
causing these symptoms, particularly as these symptoms have 
continued over time while his other PTSD-like symptoms have 
declined."  He seconded the 2002 examiner's recommendation 
of obtaining a medical opinion.  The VA must provide a 
medical examination or medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d).  In this 
case, an opinion is needed to determine whether the veteran's 
fatigue or night sweats are of an unknown etiology, or can be 
attributed to either the service-connected psychiatric 
disorder or a non-service connected disorder, such as the 
veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether he has 
fatigue and day and night sweats.  The 
examiner should state whether it is "at 
least as likely as not (a 50 percent or 
greater degree of probability) that either 
symptom is of an unknown etiology, or can 
be attributed to either the service-
connected psychiatric disorder or a non-
service connected disorder, such as the 
veteran's sleep apnea.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be noted in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


